                Case 1:20-cr-00047-RP Document 98 Filed 03/03/20 Page 1 of 2

                                                                                            FILED
                                                                                             MAR     -3   2020
                                  UNITED STATES DISTRICT COURT                      CLER(,   U. s.
                                                                                    WESXERN                      COURT
                                   WBSTERN DISTRICT OF TEXAS                        BY                            TEXAA
                                         AUSTIN DIVISION


UNITED STATES OF AMEzuCA,                         )       CRIMINAL NO. l:20-CR-47 RP
                  Plaintiff,                      )
                                                  )          Sunersedins Indictment
                                                  )
1. Maria Teresa   BEMTEZ-U earte,                 )          [21 USC 846 and 841 -
2. Rogilio ARLAS-Cruz,                            )           conspiracy and PWID heroin,
                                                  )           cocaine & meth]
                                                  )
                                                  )
                                                  )
                                                  )
8. Linde DiGREGORIO,                              )
9. Vicente RODRIGUEZ-Suarea                       )
          Aka "Batrnan,"                          )
                                                  )
                                                  )
                                                  )
                                                  )
13. Amanda Nicole SALES,                          )
                                                  )
                                                  )
16. Perla Josephina CRUZ,                         )
                                                  )
                                                  )
1   8. Blanca RtIIZ-Garcia,                       )
                          Defendants.             )         usAo   # 20r8R01746

TIIE GRAND ruRY CIIARGES.

                                                Count One
                                      [21 U.S.C. S 8a1(a)(l)and 846]
          Begimring in or about Oclober, 2017 and contiouing until on or about the date of this Indictment,

in the Western Distict ofTexas, and elsewherc the Defendants,

                                     1. Maria Teresa BEN ITEZ-U garte,
                                          2. Rogilio ARIAS-Cru2,




                                                      1
               Case 1:20-cr-00047-RP Document 98 Filed 03/03/20 Page 2 of 2




                                           8. Linde   DiGREGORIO,
                                       9. Vicente RODRIGUEZ-Suarez,
                                                Aka "Batman,"




                                          13. Amanda Nicole SAI-ES,



                                          16. Perla Josephina CRUZ,



                                            18. Blanca   RUIZGarcia,

                                                                                       others known
did knowingly, intentionally and unlawfully combing conspire confederate and agee with

                                                                              offense involved a mixture
and unknOwn to possoss with intent to distribute a contolled substanoe, which

                                                                                             a mixture
or substanoe that contained a detectable amount ofheroin, a Schedule I Controlled Substance,

                                                                                                and more
or substance that contained a detectable amount of cocaine, a Schedule II Controlled Substanco,

than 500 grams ofa mixture or substalce that contained            a   detectable amount ofmetharnphetamine, a


Schedule   II Controlled   Substance, in violation of Title 21, United States Code, Sections 846, 841(a) and


84i(bxlxA)&(c)

                                                              I
                                                                          ORIGTNAL SIGNATURE
                                                              I
                                                                        REDACTED PURSUANT TO
John F. Bash
Uni            Attomey                                                 E.GOVERNMENT ACT OF 2OO2


        H.
Assistant U. S. Attomey
                               "JA4
                                                          )
